Citation Nr: 0608975	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-27 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
from January 23, 2001, to September 29, 2003, and in excess 
of 40 percent from September 30, 2003, for service-connected 
diabetes mellitus.

2.  Entitlement to an initial rating in excess of 10 percent 
for carpal tunnel syndrome, left wrist, secondary to diabetes 
mellitus.

3.  Entitlement to an initial rating in excess of 10 percent 
for carpal tunnel syndrome, right wrist, secondary to 
diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to February 
1970.    

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) determinations:  
An October 2002 rating decision from the Salt Lake City, 
Utah, Regional Office (RO) granted service connection for 
diabetes mellitus associated with herbicide exposure with a 
20 percent disability evaluation effective January 23, 2001; 
a March 2003 rating decision from the Salt Lake City RO 
granted service connection for carpal tunnel sydrome right 
and left wrists with 10 percent disability evaluations, 
respectively; and after the veteran perfected his appeal, a 
December 2003 rating decision of the Alaska VA Healthcare 
System & Regional Office assigned a 40 percent "staged" 
rating from September 30, 2003, for service-connected 
diabetes mellitus.  In terms of the latter determination, the 
veteran's appeal remains pending, however, because a maximum 
schedular rating must be assessed.  See, e.g., AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

It is noted that the veteran filed a December 2003 VA Form 
21-4138 stating that he wished to reopen his service-
connected coronary artery disease (associated with diabetes 
mellitus) claim, and was also seeking service connection for 
retinal neuropathy associated with diabetes.  

The issue of initial ratings for bilateral carpal tunnel 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The record indicates that the veteran commenced use of 
insulin in September 2003, and that he had not required 
hospitalization for any episodes of ketoacidosis or 
hypoglycemic reactions or twice a month visits to his 
diabetic care provider.  


CONCLUSION OF LAW

The criteria have not been met for entitlement to an initial 
rating in excess of 20 percent from January 23, 2001, to 
September 29, 2003, and in excess of 40 percent from 
September 30, 2003, for service-connected diabetes mellitus.  
38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.120, Diagnostic Code 
7913 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), must be considered.  

The record contains August 2001 and January 2003 letters 
informing the veteran of which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  The latter letter informed 
the veteran that for the matter of his appeal concerning a 
downstream element of an initial rating for diabetes 
mellitus, the evidence would have to show (for the next 
highest rating) that the veteran required insulin, regulation 
of diet, and careful regulation of activities.  Additionally, 
the rating decision on appeal, statement of the case, and 
supplemental statement of the case progressively applied 
legal standards, including rating criteria, to the facts of 
record.  

It is noted that during the pendency of this appeal the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Although the present appeal involves an 
increased rating issue, VA believes that the Dingess/Hartman 
analysis can be analogously applied to the increased rating 
issue situation so as to require notice regarding the 
effective date of any increased rating.

Again, the veteran had been provided with notice of what type 
of information and evidence was needed to substantiate his 
claim for an increased initial rating, but he was not given 
notice of the type of evidence necessary to establish an 
effective date for the rating.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In this case, the veteran was provided with VA 
Form 21-4121, in order to obtain additional evidence that he 
may have identified.  In determining the effective date for 
an increased rating, consideration is given to evidence which 
shows if and when an increase in disability occurred.  
38 U.S.C.A. § 5110(b).  In view of the fact that the RO took 
appropriate action to assist the veteran in obtaining all 
such evidence, the Board concludes that there was no 
prejudice to the veteran due to any failure to notify him as 
to the type of evidence necessary to establish the effective 
date for an increase in his rating.  

As such, it appears that the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received content-complying VCAA notice 
concerning the issue of entitlement to service connection 
prior to the rating decision on appeal, and eventually 
received a notice concerning an initial rating.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) (holding that any 
timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 121.  In this 
case, a December 2003 supplemental statement of the case 
informed the veteran that he could make any comment he wished 
on the analysis contained therein, which at the very least 
conveyed the proper impression that VA continued to consider 
relevant evidence as it was submitted.  Thus, the principle 
underlying the "fourth element" was generally fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the RO obtained treatment records from the Puget 
Sound VA Healthcare System and the Alaska VA Healthcare 
System from 1999 to 2003.  The record also contains a 
December 2001 VA examination report.  Further VA examination 
is not necessary for a decision on the claim, see 38 C.F.R. 
§ 3.159(c)(4), because as illustrated further below, the 
particular rating criteria for diabetes mellitus can be fully 
assessed in relation to the clinical medical records obtained 
by the RO.    


Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The above rule is inapplicable to the assignment of an 
initial rating for a disability proximately following an 
initial award of service connection for that disability.  At 
the time of an initial award, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999). 

A rating of 10 percent is assigned for diabetes mellitus that 
is managed by a restricted diet only.  A rating of 20 percent 
is assigned when the disability requires insulin and a 
restricted diet or an oral hypoglycemic agent and a 
restricted diet.  A rating of 40 percent is assigned for 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.

A rating of 60 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities and involving episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or visits to a diabetic care provider twice a month 
plus complications that would not be compensable if 
separately evaluated.

A rating of 100 percent is assigned when the disability 
requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Diagnostic Code (DC) 7913 provides that complications of 
diabetes mellitus are to be evaluated separately unless they 
are part of the criteria used to support a 100 percent 
evaluation. 

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

Analysis

A December 1999 Anchorage VA triage note indicated that the 
veteran called due to blurred vision; he had checked his 
fasting blood sugar and stated it had been 170-200.  The 
consulting nurse noted that the veteran was a diet controlled 
diabetic who had stopped his metformin in 1998.  In May 2000, 
the veteran had been using metformin for diabetic control.  A 
November 2000 clinic note indicated metformin.  As of 
February 2001, the veteran's active medication list contained 
metformin; an attending physician noted that the veteran's 
blood sugars were not well controlled, and that he should 
follow up in 3-4 months for a final check.  In April 2001, 
the veteran's sugars were around 121 in the a.m. but since 
starting glipizide 5 mg he had had a real problem with low 
blood sugars.  The veteran was to resume 2,500 mg metformin 
regimen, and exercise with weight loss.  An August 2001 
check-up found that the veteran's blood sugar averaged 130-
140 and that he was currently on metformin, and was not 
taking glyburide at all.  

A December 2001 VA examination report indicated that the 
veteran's last labs showed well-controlled diabetes, that the 
veteran had not experienced any episodes of ketoacidosis and 
no hypoglycemic reactions since being switched to metformin 
in 1992.  The examiner noted that the veteran was on a 2,000-
calorie diet.  The veteran felt that his activities were 
somewhat restricted and he was tired all of the time.  The 
veteran's current treatment regimen was metformin 1,000 mcg 
in the morning, 500 mg at lunch, and 1,000 mg at night.  The 
veteran reported that he saw his provider at the clinic 
approximately every four to five months.  The final 
impression was diabetes, well controlled, with no renal, 
neurologic, or ocular complications.  

A December 2001 VA treatment note indicated that the veteran 
was to continue 2,500 mg metformin regimen.  An April 2002 VA 
outpatient clinic note indicated that the veteran's sugars 
were around 220 after meals, and that he should continue the 
2,500 mg regimen.  A May 2002 addendum noted that the veteran 
was asked to begin another trial of the pioglitazone for a 
month; if it caused gastrointestinal upset, the staff 
internist noted that the veteran would have to be started on 
insulin or glipizide even though it had given him low blood 
sugar in the past.  The veteran was instructed to continue 
with weight loss.  In August 2002, a nurse staff note 
indicated a patient medication renewal request for metformin.  
An August 15 clinic note indicated that the veteran's 
pioglitazone would be increased from 15 to 45 mg gradually 
over the next month, and that he would consider glyburide 
again. 

In October 2002, the veteran's sugars were still in the 150 
to 200 range, and the attending staff internist noted that 
the veteran was insistent that glyburide had controlled him 
in the past but had caused hypoglycemia.  The veteran was 
instructed to adjust use of current medications, and he 
should drop pioglitazone first and scale back on metformin.  
Follow-up was scheduled.  In November 2002, glyburide was 
renewed.  

A March 2003 private treatment record from Providence Health 
(primarily concerning the veteran's cardiac history) noted 
that the veteran currently took glyburide and metformin, and 
that his blood sugars had been satisfactory.  On March 3, the 
veteran had been admitted for exertional chest pain, and it 
was noted that he had non-insulin dependent diabetes.  His 
discharge medications included glyburide and metformin.  

On March 18, the veteran called the Anchorage VA complaining 
about sugars bottoming out in the afternoon, and the 
attending nurse asked him to check his sugars fasting daily 
and call back.  The next visit the veteran was advised to cut 
back on morning dose of glyburide.  A September 9, 2003, VA 
addendum noted that the veteran's labs demonstrated his 
diabetes was well controlled.

After the veteran had heart surgery in late September 2003, 
however, he was placed on an insulin drip at 4 units/h.  As 
of September 30, insulin was pending on the veteran's active 
medication list.  An October 2003 treatment note indicated 
that the veteran was on a 2400-calorie diet, and his diabetes 
was managed with PO meds, and active medications included 
insulin.  On October 3, the veteran had a stick glucose at 
noon of 202, and the slight scale insulin was held because 
the veteran would not be eating lunch due to an expected 
cardioversion.  Upon discharge, the veteran was sent home 
with insulin.  

Upon the December 2003 rating decision granting an increased 
initial rating of 40 percent, and the attendant supplemental 
statement of the case, the veteran had not indicated that 
there was additional outstanding evidence that the RO should 
have obtained.  As such, upon a comprehensive review of the 
evidence, see Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000), it is apparent that the veteran is not entitled 
to an increased initial rating.  

That is, it is apparent that the veteran had not received 
insulin until September 2003.  On the contrary, various other 
kinds of medications had been adjusted to treat the veteran's 
diabetes until his heart surgery.  Because a 40 percent 
rating for diabetes mellitus under DC 7913 requires insulin 
(along with a restricted diet, and regulation of activities), 
the veteran is not entitled to a rating in excess of 20 
percent from January 23, 2001, to September 29, 2003 (as his 
service-connected diabetes disability had not then required 
insulin).

From September 30, 2003, the record lacks evidence that the 
veteran suffered from episodes of ketoacidosis or 
hypoglycemic reactions requiring one to two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
for a 60 percent rating; as such, the Board cannot grant a 
higher initial disability evaluation at this time.  Due to 
the unequivocal nature of this evidence, the doctrine of the 
benefit of the doubt is not for application concerning an 
initial rating in excess of 20 percent from January 23, 2001, 
and in excess of 40 percent from September 30, 2003.  
38 C.F.R. §§ 4.3, 4.7; see generally Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial rating in excess of 20 percent from January 23, 
2001, to September 29, 2003, and in excess of 40 percent from 
September 30, 2003, for service-connected diabetes mellitus, 
is denied.  


REMAND

In light of the VCAA, further evidentiary development is 
necessary.  

A January 2000 Anchorage VA note indicated that the veteran 
had left upper extremity paresthesias and pain in the triceps 
area.  The impression was C6-7 disc herniation with left C7 
radiculopathy.  A November 2000 treatment note indicated 
numbness and tingling of both wrists.  In December 2000, EMG 
testing showed a right carpal tunnel syndrome, moderate.  
Physical examination found mild weakness in the right hand 
intrinsic.  In February 2001, the veteran was noted as a 
right carpal tunnel release, and he continued to have 
bilateral arm and hand paresthesias.  The attending 
orthopedic surgeon noted that although EMG had not shown 
polyneuropathy, it was suspicious for peripheral neuropathy 
possibly due to diabetes.  

An August 2001 VA neurosurgery note from Seattle noted that 
the veteran had flown from Anchorage with a copy of EMG and 
MRI of neck.  The assessor noted that two years earlier the 
veteran had had right carpal tunnel release done, which had 
not helped.  A year and a half earlier, the veteran had 
undergone anterior cerebral fusions at C6-7 for bilateral arm 
pain, and began to have recurring numbness of both hands, 
fingers, and forearms.  The assessor noted that the EMG of 
July 2001 showed right median nerve slowed motor conduction 
and delayed sensory latency.  Left median nerve showed slight 
delay in motor conduction.  Ulnar nerve conduction velocities 
were normal.  It was noted that a private neurosurgeon in 
Anchorage had no more explanations as to why operations on 
the veteran's carpal tunnels had failed, and suggested in 
might have been diabetic neuropathy.  The attending 
physician, however, stated that that the veteran's electrical 
tests had been fairly specific for bilateral median nerves.  

Current testing showed that the veteran had significant 
slowing of bilateral nerve conduction across the wrists.  The 
assessor noted that the electromyogram that day showed severe 
bilateral median neuropathy at the wrists, which had, however 
somewhat improved compared to an EMG done in July.  The 
veteran was given cock-up wrist splints and B6.  The assessor 
also noted that the veteran had undergone a previous C6-7 
anterior cervical discectomy and fusion, and MRI of his neck 
showed no significant compression.  

An August 2002 Anchorage VA treatment note indicated that the 
veteran's neuropathy was stable.  In April 2002, the veteran 
complained of tingling in the arms; also, the veteran's trip 
to Seattle was noted.  A May 2002 note indicated that the 
veteran had been seen by the Seattle VA neurosurgery service, 
and that the veteran had not since made a return appointment 
with neurosurgery.  It was recommended that the veteran 
contact Seattle VA neurosurgery for a six month return visit, 
and with no further recommendation from the Anchorage 
neurology clinic, the veteran was discharged.  

In February 2003, the veteran underwent a VA examination, and 
objective findings included that the veteran had palpation 
eliciting 1+ pain over the bilateral ulnar.  Range of motion 
at the wrist was 60 degrees flexion and 45 degrees extension, 
which showed a deficit.  Tinel was positive bilaterally for 
radial, ulnar, and median nerves.  Subjectively, the veteran 
referred to gradual onset of symptoms with tips of digits 
becoming tingly and experiencing progressive numbness in both 
hands, to include a decrease in manual and fine motor 
dexterity.   The final diagnosis was carpal tunnel syndrome 
with left upper extremity weakness.  The examiner noted that 
the veteran's neuropathy was as likely as not secondary to 
his diabetes.  

An addendum to the VA examination noted that the veteran had 
demonstrated grip strength of 3/5 - 4/5 bilaterally, and his 
grip developed find tremor after about 10 seconds of grasp.  

The veteran's April 2003 notice of disagreement asserted that 
he had been experiencing difficulties with grasping, holding, 
and picking up items.  The veteran normally had pain 
radiating up his arm at all hours of the day.  

In October 2003, directly after heart surgery, the veteran 
had no tingling or numbness in the arms.  

A review of the preceding indicates that the veteran's carpal 
tunnel disability has not been subject to examination that 
includes findings related to functional loss in terms of pain 
on motion, lack of endurance, incoordination, and other areas 
of concern under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  Because 
the present situation of the veteran's disability is not 
clear, the RO should provide additional VA examination.  See 
38 C.F.R. § 4.1 (stating that application of the rating 
schedule requires fully descriptive medical examinations with 
emphasis upon limitation of activity).  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
& 02-1506, such that the letter includes 
notice on the disability rating and 
effective date elements of a claim.  The 
letter should also tell the veteran to 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should ask the veteran to 
identify any private treatment he has 
received concerning his carpal tunnel 
syndrome, and attempt to obtain any 
outstanding records.  The RO should 
supplement the record with any additional 
VA treatment records.

3.  After the preceding is completed, the 
veteran should undergo VA examination, 
with claims file review.  The examiner 
should conduct clinical testing, and make 
findings concerning loss of range of 
motion (including due to pain on 
movement), fatigability, lack of 
endurance, incoordination, grip strength, 
and all other manifested symptomatology 
resulting from service-connected bilateral 
carpal tunnel syndrome.  The examiner 
should comment upon the limitation of 
activity imposed by the disabling 
condition.  

4.  Then, the RO should readjudicate the 
veteran's claims for increased initial 
ratings for right and left carpal tunnel 
syndrome.  If the determination of these 
claims remains unfavorable to the veteran, 
the RO must issue a supplemental statement 
of the case and provide him a reasonable 
period of time in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


